State Street Bank and Trust Company Fund Administration Legal Division 4 Copley Place, 5th floor Boston, MA 02116 March 4, 2014 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attention:Office of Filings, Information & Consumer Service Re: NORTH AMERICAN GOVERNMENT BOND FUND, INC. (the “Registrant”) File Nos.: 811-07292 and 033-53598 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, I am transmitting for filing via EDGAR on behalf of the Registrant this letter as certification that the Prospectus and Statement of Additional Information, each dated March 1, 2014, do not differ from those contained in Post-Effective Amendment No. 32 to the Registrant’s Registration Statement on Form N-1A that was filed electronically via EDGAR on February 28, 2014 (Accession #0001398344-14-001313). If you have any questions, please contact me at (617) 662-3969. Very truly yours, /s/ Francine S. Hayes Francine S. Hayes Vice President and Managing Counsel
